Per Curiam:
The order appealed from should be modified by directing that the words in the order for plaintiff’s examination, “ concerning the matters alleged in the separate answer of the defendants,” be stricken out, and the following inserted in lieu thereof: “concerning the matters alleged in the separate and distinct defenses in the answer of the defendants; ” and as so modified affirmed, without costs. Present — Clarke, P. J., Dowling, Smith, Page and Davis, JJ. Order modified as directed in opinion and as so modified affirmed, without costs. Order to be settled on notice.